 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdiction in this case,and that reason and logic as well aspast decisions of the Board require us to do so in order tobest effectuate the policies of the Act.ROBERT H. SNOW, d/b/a AUTO PARTS CO.andARTHUR J.SHUMAN. Case No. 19-CA-740. November 30, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint, and recommending that thecomplaint be dismissed in its entirety,as set forth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. Therulings arehereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case,'and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer with the following additions and modifications:We agree with the Trial Examiner's conclusion that therecord does not sustain the complaint allegation that theRespondent violated Section 8 (a) (3) of the Act when itdischarged Shuman. In reaching this conclusion,however, wefind it unnecessary to adopt the various rationales set outin the Intermediate Report.Itisclear that Shuman's conduct amounted to a refusaltocarry out part of his assigned work task and that theRespondent released him for such reason and only for suchreason.'As set forth in the Intermediate Report, on his veryfirstday on the job as delivery man Shuman complained toSnow,his employer,that he disliked making deliveries tocertain customers of the Respondent where the I.A.M. wasmaintaining a picket line.Snow advised him that those deliverieswere necessary, like all others, and that they would have tobemade. The next day Shuman avoided making a similardelivery through the I.A.M. picket line in the course of hiswork by arranging with a fellow employee to make it for him.Having learned of this, Snow reiterated to Shuman the warningthat he would have to do the work assigned him and this timeIOn motion by the General Counsel the Board remanded the case for further evidence.The parties thereafter submitted a stipulation of facts in satisfaction of the remand. Wehave considered that stipulation as part of the entire case.2 There is no evidence of antiunion bias. That Snow acted only to preserve efficient opera-tion of his business is shown by the fact (stipulated by the parties after the hearing) that hehired a replacement who was willing tomake the necessary deliveries without reservation.107 NLRB No. 78. AUTO PARTS CO.243added that unless Shuman were willing to do the job theCompany had "no use" for him. Shuman still persisted.We do not consider it material here that that part of Shuman'sassigned duties which he chose not to perform were in somemanner related to the union activities of employees elsewhereor to Shuman's own union predilections. Therefore we do notadopt the Trial Examiner'scomments asto the applicabilityhere of Board or court cases on the issue of concertedactivities by employees of diverse employers. Similarly, wefind it unnecessary to adopt the Trial Examiner's commentsas to the import of the proviso to Section 8 (b) (4) of the Act.However viewed, and simply stated, Shuman's conduct wasa refusal to do the job for which he had been hired and adirect disregard of his employer's instructions. For suchconduct he could properly be discharged. Therefore, inaccordance with the Trial Examiner's recommendations, weshall dismiss the complaint.[The Board dismissed the complaint.]Member Murdock took no part in the consideration of theabove Decision and Order.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61 Stat136, herein called the Act, is based upon a charge duly filed by Arthur J Shuman, an individ-ual,against Robert H Snow, doing business as Auto Parts Co , herein called Respondent.1Pursuant to said charge,the General Counsel of the National Labor Relations Board issuedacomplaint,datedFebruary 6, 1953, against Respondent, alleging that Respondent hadengaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the ActCopies of the charge, complaint, and notice of hearing thereon were duly served upon Re-spondentSpecifically the complaint alleged that Respondent had discharged Arthur J. Shumanon or about November 13, 1952, and had thereafter refused to reinstate him, because hehad engaged in concerted activities for the purpose of collective bargaining or othermutual aid or protection. Respondent's answer denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held at Spokane, Washington, on March 10, 1953, beforethe undersigned Trial Examiner, Martin S. Bennett, duly designated by the Associate ChiefTrial ExaminerThe parties were represented by counsel who participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues At the close of the hearing, Respondentmoved that the complaint be dismissed on the ground that the evidence did not show thecommission of any unfair labor practices. Ruling was reserved and the motion is disposedof hereinafter.The parties were afforded an opportunity to file briefs and/or proposedfindings and conclusions. Oral argument was waived and a brief has been received fromRespondent. 2Upon the entire record in the case and from my observations of the witnesses, I make thefollowing:iThe complaint was amended at the hearing to reflect the name of Respondent as it appearsabove.2 After the close of the hearing, counsel jointly proffered the current labor agreementcovering the employees of Respondent as Respondent's Exhibit No. 1. It is hereby so received. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTRobertH.Snow, doing business as Auto Parts Co , maintains his office and place ofbusiness in Spokane,Washington,where he is engaged in the wholesaling and retailing ofautomotive parts, equipment, and accessories in the States of Washington, Idaho, and Mon-tana.Respondent annually purchases and causes to be shipped to his Spokane place of busi-ness from points outside the State of Washington, automotive parts, equipment, and acces-sories valued in excess of $160,000 Respondent annually furnishes services and materialsvalued in excess of $ 50,000 which are necessary to the operations of other enterpriseswhich are engaged in commerce Respondent admits and I find that he is engaged in com-merce within the meaning of the ActILTHE UNFAIR LABOR PRACTICES1.The issueThis case squarely presents one issue for decision. May an employer lawfully dischargean employee who, although his normal duties require him to do so, refuses to cross a picketline established by a labor organization at the premises of another employer? In this case,the employee is a member of the labor organization conducting the picketing, and the em-ployees of his own employer are represented by another labor organization to which he, anew employee,does not belong2.The factsThere is no substantial dispute as to the material facts herein. Arthur J. Shuman com-menced his employment with Respondent on November 10, 1952, as a counterman. Hisduties in that position were to fill orders for parts Two days later, on November 12, itbeing apparent to both Shuman and Snow, his employer, that Shuman did not possess therequisite familiarity with Respondent's stock of parts, Shuman was transferred by Snow tothe position of pickup and delivery man The duties of that post required Shuman to visitother concerns in the area for the purpose of picking up or delivering parts.Shuman'spredecessor therein was one Ward Powell, who was transferred to shipping clerk at thesame time Shuman was assigned to the position of pickup and delivery man.On being hired by Snow about 2 weeks prior to November 10, Shuman had informed Snowthat he was a member of Automotive Machinists Lodge No. 942, International Associationof Machinists, herein called Machinists Snow then informed Shuman that the shop was undercontract with Garage Employees' Local Union No. 334, of the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers, AF of L. herein called Teamsters,and that Shuman would ultimately have to join that organization. Such a contract did in factexistat the time and it contained an expiration date of May 31, 1953, with renewal fromyear to year thereafter absent a 60-day written notice. Its union-security provisions con-cerning new employees are in conformity with the provisions of the Act, although there issome question whether the contract afforded old employees the requisite 30-day period tojoin that organization,this, however,is immaterial to a disposition of the present problem,for the complaint raises no issue with respect to the union-security requirements of thiscontract and the discharge herein did not result from an application of these provisions.As of November 10, the day that Shuman actually commenced work with Respondent,Machinists had been on strike for some weeks against a number of the new-car dealers inSpokane and was maintaining picket lines at their respective premises. Respondent cus-tomarily and regularly did about 50 percent of its pickup and delivery business with theseconcerns.Shuman was aware of the strike at the time he entered Respondent's employ;there was no labor difficulty or picketing at Respondent's shop.On November 12, Shuman commenced his duties as pickup and delivery man He discoveredthat a picket line was being maintained by Machinists at certain premises, known as HudsonGarage,where he was required to make a stop He did cross the line and picked up thenecessary part on this occasion On the following day, November 13, Shuman discoveredthat he would have to make a stop at Buchanan Chevrolet, another of the car dealers being AUTO PARTS CO.245picketed by Machinists It being against Shuman's principles to cross any picket line, heconfided his concern over this unhappy prospect to Powell, the shipping clerk and his prede-cessor as pickup and delivery man apparently, he had spoken to Powell in a similar veinon the previous day Powell offered to make the trip to Buchanan Chevrolet on November 13in Shuman's place and did so.This incident came to the attention of Snow later that day. Snow was apparently under theimpression that Shuman had requested Powell to make this trip for him, although the recordindicates the contrary;in either event, the principal issue herein would not be affected.Snow immediately spoke to Shuman,atapproximately 3 p. m., and questioned him aboutthe incident.Shuman verified the fact that he was unwilling to cross any picket line, statingitwas contrary to his principles, and admitted that Powell had made the trip earlier thatday in his place.Snow suggested that Shuman join Teamsters,which the current contractrequired him to do after 30 days, and thus evade the problem of any responsibility to Ma-chinists.Shuman replied that this would not provide a solution because,whether he joinedTeamsters or not,he was still unwilling to cross Machinists'picket line.Snow thereupondischarged him. 9Ifind that both Shuman and Snow acted in good faith in this crisis.Shuman held strongconvictions in the matter and Snow,who generally employed but one pickup and deliveryman, as was the case at that time, concluded that Shuman would be of no value to him as anemployee if he was unwilling to perform the customary duties of this position which requiredhim to call at these other concerns in the area. As stated, about 50 percent of Respondent'spickup and delivery business was with these picketed concerns. And, according to Snow, hiscompetitors were making these deliveries at the time I find,therefore,that Snow was notmotivated by any desire to assist or encourage membership in Teamsters.In fact, Snowknew of Shuman's membership in Machinists at the time he hired him, and had transferredhim to another job when he proved to be unsatisfactory in his original position.His decisionwas solely one, it is found, to terminate an employee who was unwilling,in view of thepicket lines,to perform his customary duties3.ConclusionsThe complainant herein, in sympathy with the objectives of the striking Machinists,refused to cross their picket lines established at the premises of employers other than hisown, although his customary duties in the course of his employment required him to callat the premises of these other concerns.There is no evidence that this was done at thebehest of Machinists,towhich he belonged,although that organization interceded withRespondent and asked Snow not to discharge Shuman because of his conduct. And, it may benoted, had Shuman refused to perform his customary duties as the result of pressure byMachinists,thismight well have constituted an unfair labor practice on the part of thatorganization:in that posture Shuman's conduct would not have come within the protectionof Section7 of the Act See N. L. R. B. v Rockaway News Supply Co , 197 F. 2d 111 (C. A.2)affd.345U.S.71Unlike the cited decision, there was not a no-strike clause in thecontract between Respondent and its collective-bargaining representative,Teamsters.The Board has held,in a similar situation,that an employer may require its employeewho is unwilling to cross a secondary picket line to elect whether to work or strike, butthat itmay not discharge him for engaging in this protected activity. Cyril DeCordova andBro , 91 NLRB 1121. However, this concept was rejected both by the court of appeals andthe Supreme Court in the later Rockaway News decision,supra,"as unrealistic and un-founded in law."The DeCordova decision, by dictum, also placed reliance on the proviso to Section 8 (b) (4)which states that.. nothing contained in this subsection (b) shall be construed to makeunlawful a refusal by any person to enter upon the premises of any employer (other than hisown employer), if the employees of such employer are engaged in a strike ratified or ap-proved by a representative of such employees whom such employer is required to recognizeSEdward Ford, an official of Machinists, testified that he visited Snow at 1:30 p. in. onNovember 13 and asked him not to discharge Shuman for respecting the picket line,where-upon Snow stated that he had no use for labor organizations and that Shuman was of no useto him if he would not cross the line Snow did not recall the conversation. I find that theconversation took place,although,as is apparent,it establishes only that Snow was consistentin his view of Shuman's conduct. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder this Act." The Board in effect held that the foregoing language could not logically beconstrued as being inapplicable to conduct under Section 8 (a) of the Act. I am unable toaccept this dictum. The proviso is specifically a proviso to Section 8 (b) which proscribescertain conduct by a labor organization or its agents and nothing more. All the provisostands for, therefore, is the proposition that the refusal by a person to enter the premisesof an employer other than his own, under the indicated conditions, does not constitute anunfair labor practice by a labor organizationThis, in effect, was recognized by the Board in National Maritime Union of America, etal , 78 NLRB 971 The Board there stated, by dictum, that a holding that a strike was notviolativeof Section 8 (b) (1) (A) of the Act, (1) did not mean that the strike constituted aconcerted activity protected by Section 7 of the Act, and (2) did not mean that a striker dis-charged because of participation in such a strike would be entitled to relief if charges werebrought in his behalf alleging a violation of Section 8 (a) of the Act. See Seafarers' Inter-nationalUnion, et al , 100 NLRB 1176.ThatCongress intended in passing the amendments to the original Act to distinguishbetween the direct primary strike and so-called secondary activities, has been recognizedby the courts " . . Congress did not seek by Section 8 (b) (4) to interfere with the ordinarystrike."N. L. R. B. v. International Rice Milling Co., Inc., 341 U. S. 665. The Court else-where held that "while Section 8 (b) (4) does not expressly mention 'primary' or `secondary'disputes,strikes,or boycotts, that section often is referred to in the Act's legislativehistory as one of the Act's `secondary boycott' sections...."The Supreme Court in the Rockaway decision recognized that the Section 8 (b) (4) provisodid not constitute a broad manifesto of basic nonwaivable rights For it there stated that theproviso " . . clearly enables contractingpartiesto embody in their contract a provisionagainst requiring an employee to cross a picket line if they so agree. And nothing in theAct preventstheir agreeing uponcontrary provisions if they considerthem appropriate tothe particular kind of business involved. An employee's breach of such an agreement maybemade grounds for his discharge without violating Section 7 of the Act. N. L. R. B. v.Sands Co., 306 U. S. 332...." Stated otherwise, the decision holds that collective-bargainingcontractsmay, under this proviso, provide that employees will not be required to crosspicket lines, presumably secondary, or that, they may, in the alternative, provide that em-ployees will be required to do so. I am constrained to find, therefore, in view of the fore-going, that the proviso may not be given the sweeping effect found in the DeCordova decision.There is no question but that the conduct by the complainant did not involve his ownconditions of employment His action was motivated purely by his genuine sympathy for hisunion colleagues employed at other concerns in the area. And, on the other hand, I find thatthe conduct of Respondent did not result from an antiunion bias and was not motivated byhostility to MachinistsThe Supreme Court minority in the Rockaway decision flatly held that the conduct of thecomplainant herein was protectedunderSection 7 of the Act. The Court of Appeals for theSecond Circuit treated with the basicissuein the Rockaway case independently of the no-strike provision in the collective-bargaining contract which covered the employees of thatemployerThat court accepted the contention of the Board that the refusal to cross thepicket line was protected by Section 7 of the Act, but went on to state that this right was ofno greaterstature than the right of the employer to require the employee to perform "thatpart of his regular duties which requires him to cross the picket line. To hold otherwisewould be to permit an employee unilaterally to dictate the terms of his employment whichitiswell settled he may not do " See Southern Steamship Co v. N. L. R. B., 316 U. S. 31.The Supreme Court majority, while affirming the decision of the court of appeals in theRockaway case, predicated its decision solely on the ground that the conduct of the employeethere in question constituted a violation of the no-strike clause entered into between hisemployer and his collective-bargaining representative.Both the Respondent in the present case and the court of appeals which decided the Rock-away case cite, in support of their decision, the decision in N. L. R. B. v Illinois BellTelephone Co., 189 F. 2d 124 (C. A. 7), cert. den. 342 U, S. 885. In that case 8 employeesweredemot^e. for refusing to cross picket lines at their own places of employment. These8 wereemployedat various telephone exchangesand were represented by a labororganiza-tionother than the striking labor organization which, in turn, represented employees inother bargaining units of the same employer. The picket lines were established by thisother labor organization and the 8 employees were demoted when they refused to crossthese lines, it may be noted that the case arose under the original Act and, further, that a KWIKSET LOCKS, INC,247majority of the group also held membership in the striking union. The court there statedthat if the employees in question came within the protection of Section 7 of the Act, the find-ing of an unfair labor practice would be sustainable. It then proceeded to hold (1) that theactivitieswere not concerted; (2) that a refusal to cross the picket lines was an act ofprinciple and did not relate to their own grievances; and (3) assuming the activities to beconcerted, they were not carried on for the purpose of collective bargaining or.mutual aidor protection.The. knotty problem here posed is perhaps well described by the language of the SupremeCourt in Allen-Bradley Co. v. Local Union No. 3, 325 U. S. 197. The Court stated, "We mustdetermine here how far Congress intended activities under one of these policies (to preservethe rights of labor through the agency of collective bargaining) to neutralize the resultsenvisaged by the other (to preserve competitive business economy)."Although there is no direct evidence that the complainant herein was replaced, that wouldinevitably have been done, inasmuch as he was the only pickup man. And, since the SupremeCourtmajority in the Rockaway decision flatly rejected the Board's distinction between"discharge and replacement in this context," as "unrealistic and unfounded in law" itfollows that Respondent, as a result, was within his legal rights in discharging the com-plainant for refusing to fully perform his job. As a result, in this context and in the absenceof any antiunion bias or motive, Respondent had the alternatives of tolerating this demonstra-tion of sympathy by the complainant or of treating it as a refusal on his part to perform thenormal duties of his position. This employer chose to treat it as the latter, as insubordina-tion, and in effect as an attempt to dictate the terms of his employment.In view of the foregoing, and under all the circumstances present herein, I am persuadedand find (1) that the complainant herein was not engaged in a concerted activity for thepurpose of collective bargaining or other mutual aid or protection, and (2) that in any event,assuming these activities to have been protected under the Act, Respondent did not commitan unfair labor practice by discharging this employee for refusing to perform his normalduties. I will accordingly recommend that the complaint be dismissed in its entirety. SeeN.L.R.B. v. Montgomery Ward and Co., 157 F. 2d 486 (C. A. 8) and Elk Lumber Co.,91 NLRB 33T3_Upon the basis of the foregoing findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent affect commerce within the meaning of Section 2 (6)and (7) of the Act.2.Respondent has not engaged in unfair labor practices within the meaning of Section 8(a) (1) and(3) of the Act.[Recommendations omitted from publication.]KWIKSET LOCKS, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS,PetitionerKWIKSET LOCKS, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS,Petitioner. Cases Nos.21-RC-3225 and21-RC-3283.November 30, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitionsduly filedunder Section 9 (c) of the NationalLabor Relations Act, hearings were held beforeL. A. Gordon,107 NLRB No. 69.